
	
		III
		110th CONGRESS
		1st Session
		S. RES. 233
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2007
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Making minority party appointments for the
		  Select Committee on Ethics for the 110th Congress.
	
	
		That the following be the minority
			 membership on the Select Committee on Ethics for the remainder of the 110th
			 Congress, or until their successors are appointed:
			Mr. Cornyn, Mr.
			 Roberts, and Mr. Isakson.
			
